Citation Nr: 1613351	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-09 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for service-connected lateral meniscal tear of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to May 2002.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in St. Petersburg, Florida. 

A Board hearing was requested and scheduled, but the Veteran failed to report for her hearing. She subsequently withdrew her hearing request.

This claim was previously before the Board in April 2013, at which time it was remanded for additional development.  The agency of original jurisdiction (AOJ) has complied with the remand directives. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to afford the Veteran a VA examination to ascertain the current severity of her left knee disorder.  In an October 2015 statement, the Veteran, through her representative, alleged that her left knee disorder has worsened since the most recent May 2013 VA examination and that she has weakness, pain, and limited range of motion warranting an increased rating. 

In light of the statements that her disability picture is more severe, and mindful that the most recent examination is three years old, an examination must be afforded to accurately assess her current level of each functioning with regard to her left knee. Where the Veteran claims that a disability is worse than when last rated, VA must provide a new examination. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and associate them with the record.

2.  Following completion of the development above, schedule the Veteran for a VA examination to determine the current severity of her left knee disability.  The claims file and a copy of this remand must be reviewed by the examiner.  

The examiner should identify all currently present manifestations referable to the Veteran's service-connected left knee disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether the service-connected disability manifests with ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage. He or she should also address whether the service-connected disability manifests with recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including additional limitation of motion, due to these factors. 

An opinion must be given as to whether any pain associated with either knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  If such is not possible, the examiner should explain why.

3.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




